391 F.3d 1276
Nickson JOSEPH, Plaintiff-Appellant,v.Kenneth KIMPLE, individually and in his official capacity, The City of Hinesville, Georgia, Liberty County, Georgia, Long County Board of Commissioners, Defendants-Appellees.
No. 04-12936. Non-Argument Calendar.
United States Court of Appeals, Eleventh Circuit.
November 16, 2004.

Randall A. Schmidt, Savannah, GA, for Plaintiff-Appellant.
Terry Lee Readdick, Laura Elizabeth Roberts, Whelchel, Brown, Readdick & Bumgartner, Brunswick, GA, Phillip E. Friduss, Cynthia M. Daley, Hall, Booth, Smith & Slover, P.C., Atlanta, GA, Patrick T. O'Connor, Paul H. Threlkeld, Oliver, Maner & Gray, LLP, Savannah, GA, for Defendants-Appellees.
Appeals from the United States District Court for the Southern District of Georgia (No. 03-00076-CV-BAE-4); B. Avant Edenfield, Judge.
Before BLACK, PRYOR and HILL, Circuit Judges.
PER CURIAM:


1
Appellant Nickson Joseph sued Liberty County, Georgia, Police Officer Kenneth Kimple, individually and in his official capacity under 42 U.S.C. § 1983. Also named as defendants were the Long County Board of Commissioners, and the City of Hinesville, Georgia. Each defendant moved for summary judgment.


2
Joseph appeals from the grant of summary judgment in favor of all defendants pursuant to a detailed analysis of the issues as set forth in the order of Honorable Avant Edenfield, District Judge, Southern District of Georgia, reported as Joseph v. Kimple, 343 F.Supp.2d 1196, 2004 WL 2472971 (S.D.Ga. May 10, 2004).


3
We have carefully reviewed the record, the briefs and the district court order granting summary judgment in favor of the defendants. Finding no reversible error in the judgment, the same is


4
AFFIRMED.